DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG. Pub. No. 2011/0133873 A1) in view of Fidi (JP 2003-178629) and Okawa (U.S. PG. Pub. No. 2009/0295525 A1).
With respect to claim 1, Chen teaches a wire-wound inductor (e.g. FIGs. 5e-5f) comprising: 
a core 12 including a winding core portion (portion on which conductor 112 is wound); and 
a wire 12 wound around the winding core portion, 
wherein the wire has a flattened shape in cross section, 
when dimensions in a cross section of the wire measured in a major axis direction and in a minor axis direction, which are orthogonal to each other, are defined as a major axis direction dimension (longer axis) and a minor axis direction dimension (shorter axis), respectively, and ellipticity of the cross section is expressed as (major axis direction dimension)/(minor axis direction dimension), and
the wire is helically wound with a single layer around the winding core portion in a state where the major axis direction extends along an axial direction of the winding core portion (para. [0028]). Chen does not expressly teach, in the detailed description, the ellipticity of the cross section is greater than or equal to 1.3 and less than or equal to 3.0 even though the drawings show such features.  
Nonetheless, Fidi teaches a wire-wound inductor [Drawing 8]), wherein
the ellipticity of the cross section [of wire 1] is greater than or equal to 1.3 and less than or equal to 3.0 (abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cross section of the elliptical wire as taught by Fidi to the wire-wound inductor of Chen to enhance the durability of the wire (abstract).

the space is air.
Okawa teaches a wire-wound inductor 1 (Figs. 1-2), wherein 
the wire 30 is wound in a state where space D1-D4 is present between adjacent sections of the wire around the winding core portion 12, and 
the space is air (para. [0032] and [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the air spacing between the wires wound as taught by Okawa to the wire-wound inductor of Chen to suppress impedance variation (para. [0007]).
With respect to claim 5, Chen in view of Fidi and Okawa teaches the wire-wound inductor according to Claim 1, wherein the winding core portion is made of a nonmagnetic material (Chen, para. [0033]).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fidi, as applied to claim 1 above, and further in view of Takayama et al. (U.S. Patent No. 6,377,151 B1).
With respect to claim 3, Chen in view of Fidi teaches the wire-wound inductor according to claim 1. Chen in view of Fidi does not expressly teach a distance between adjacent sections of a conducting wire portion of the wire around the winding core portion is greater than or equal to 20 um and less than or equal to 100 um. 
Takayama teaches a wire-wound inductor (FIG. 1B), wherein a distance (length between turns of conductor wire 1) between adjacent sections of a conducting wire portion of the wire 1 around the winding core portion is greater than or equal to 20 um and less than or equal to 100 um (col. 3, lines 51-57). It would have been obvious before the effective filing date of the .

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837